Case: 20-61029     Document: 00516229630         Page: 1     Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 8, 2022
                                  No. 20-61029                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Jose Ramiro Martinez-Galeas,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A088 653 465


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Ramiro Martinez-Galeas, a native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from an order of the immigration judge (IJ) that denied
   his motion to reopen removal proceedings. He argues that, counter to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61029         Document: 00516229630                 Page: 2   Date Filed: 03/08/2022




                                             No. 20-61029


   BIA’s finding, the record contains sufficient evidence to rebut the
   presumption that he received notice of the time and location of his removal
   proceedings. We DENY Martinez-Galeas’s petition for review.
                                   I. BACKGROUND
          On an unknown date prior to December 3, 2007, Martinez-Galeas
   entered the United States. On December 3, 2007, Border Patrol agents
   encountered Martinez-Galeas travelling on a highway and detained him,
   charging him under section 212(a)(6)(A)(i) of the Immigration and
   Nationality Act (“INA”). 1 The Notice to Appear, with which Martinez-
   Galeas was personally served, contained the following residential
   handwritten address on it: “6117 Gulf Freeway #1454 Houston, TX 77023.”
   The Notice to Appear ordered Martinez-Galeas’s appearance at the
   Executive Office for Immigration Review on “a date to be set,” and
   Martinez-Galeas was provided oral notice in Spanish of the consequences of
   his   failure     to    appear.     However,        the     Form    I-213   Record   of
   Deportable/Inadmissible Alien for Martinez-Galeas’s case, also dated
   December 3, 2007, and signed by the same immigration officer as the Notice
   to Appear, Harold W. Gill, has a different address on it: “7910 Bellaire 653
   Houston, Texas 77036.”
          A Notice of Hearing was sent to the 6117 Gulf Freeway address as
   printed on the Notice to Appear, but the envelope was returned as
   undeliverable. On February 20, 2008, the scheduled removal hearing was
   held, and the next day the IJ issued a decision ordering Martinez-Galeas
   removed in absentia. This too was mailed to the 6117 Gulf Freeway address
   and was returned as undeliverable.



          1
              8 U.S.C. § 1182(a)(6)(A)(i).




                                                  2
Case: 20-61029        Document: 00516229630             Page: 3   Date Filed: 03/08/2022




                                         No. 20-61029


         Over nine years passed. On August 30, 2017, Martinez-Galeas and his
   wife met with counsel to discuss his immigration status and allegedly found
   out for the first time that he had been ordered removed. On September 2,
   2017, Martinez-Galeas filed a request under the Freedom of Information Act,
   and the request revealed that the Notice of Hearing and removal order were
   sent (unsuccessfully) to the 6117 Gulf Freeway address.
         On October 15, 2019, Martinez-Galeas filed a motion to reopen his
   removal proceedings pursuant to INA § 240(b)(5)(C)(ii) 2 and 8 C.F.R
   § 1003.23(b)(4)(ii). The IJ denied the motion because it was “filed 12 years
   after [the] removal order” and “no exceptional circumstances” were found
   because the “notice [was] sent to [the] address provided by respondent.”
   Martinez-Galeas appealed to the BIA, requesting that the BIA vacate the
   decision of the IJ and exercise its sua sponte authority under 8 C.F.R.
   § 1003.2(a) to reopen the case. The BIA dismissed the appeal for the
   following reasons: (1) Martinez-Galeas “was personally served with the
   notice to appear,” (2) “[t]he notice to appear contains the address that the
   DHS had for the respondent, to which the hearing notice was later sent,”
   (3) the Notice to Appear requires petitioners to provide the DHS with their
   “full mailing address and telephone phone number,” and (4) because
   Martinez-Galeas was personally served with the notice to appear he “was on
   notice of his obligation to provide a correct address to the Immigration
   Court.”
                           II. STANDARD OF REVIEW
         We apply a highly deferential abuse-of-discretion standard in
   reviewing the denial of a motion to reopen removal proceedings. Gomez-
   Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). As long as the BIA’s


         2
             8 U.S.C. § 1229a(b)(5)(C)(ii).




                                              3
Case: 20-61029        Document: 00516229630              Page: 4      Date Filed: 03/08/2022




                                         No. 20-61029


   decision is “not capricious, without foundation in the evidence, or otherwise
   so irrational that it is arbitrary rather than the result of any perceptible
   rational approach,” we must affirm it. Id.
           This court reviews the BIA’s decision and will consider the
   underlying decision of the IJ only if it influenced the determination of the
   BIA. Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002). When,
   as here, the BIA affirms the decision of the IJ and relies on reasoning set forth
   in the IJ’s decision, this court reviews the IJ’s decision to the extent that it
   impacted the BIA’s decision. See Theodros v. Gonzales, 490 F.3d 396, 400 (5th
   Cir. 2007).
                            III. MOTION TO REOPEN
           Martinez-Galeas contends that the BIA abused its discretion in
   determining that the record contains insufficient evidence to rebut the
   presumption that he did receive notice. The appeal contains both statutory
   and regulatory challenges. 3
                           A. Statutory Grounds to Reopen
           Pursuant to 8 U.S.C. § 1229a(b)(5)(C)(ii), an in absentia removal
   order 4 may be rescinded “upon a motion to reopen filed at any time if the




           3
            We note that neither the IJ, nor the BIA explicitly analyzed the statutory grounds
   of the motion to reopen. The statutory and regulatory law regarding rescission of a removal
   order, however, involve nearly identical language. Compare 8 U.S.C. § 1229a(b)(5)(C)(ii),
   with 8 C.F.R § 1003.23(b)(4)(ii).
           4
            Under 8 U.S.C. § 1229a(b)(5)(A), an alien who fails to attend a hearing after
   written notice has been provided to the alien or the alien’s counsel of record shall be
   ordered removed in absentia if the government establishes by “clear, unequivocal, and
   convincing evidence” that the written notice was so provided and that the alien is
   removable. The government satisfies the notice requirement for obtaining a removal order
   when it gives proper notice at the most recent mailing address the alien




                                               4
Case: 20-61029         Document: 00516229630              Page: 5       Date Filed: 03/08/2022




                                          No. 20-61029


   alien demonstrates that the alien did not receive notice in accordance with
   paragraph (1) or (2) of section 1229(a) of this title.” Paragraph (1) of
   § 1229(a) requires that notice of a removal hearing be given in person, or by
   mail if personal service is not practicable. Id. § 1229(a)(1). The notice must
   specify the “time and place at which the proceedings will be held” and the
   “consequences under section 1229a(b)(5) of this title of the failure, except
   under exceptional circumstances, to appear at such proceedings.” Id.
   § 1229(a)(1)(G)(i)–(ii). 5
           Paragraph (2) of § 1229(a) states that, in the case of any change in the
   time and place of removal proceedings following the original provision of
   notice, written notice must be given in person, or by mail if personal service
   is not practicable, specifying the new time or place of the proceedings and the
   consequences of failing to attend. 8 U.S.C. § 1229(a)(2)(A). However,
   paragraph (2) provides an exception: “In the case of an alien not in detention,
   a written notice shall not be required under this paragraph if the alien has
   failed to provide the address required.” Id. § 1229(a)(2)(B).
           The facts here are analogous to cases involving typographical errors in
   Notice-to-Appear addresses. In Mauricio-Benitez v. Sessions, 908 F.3d 144,



   provided. Id. However, no written notice is required if the alien failed to provide a current
   mailing address. Id. § 1229a(b)(5)(B).
           5
             The notice must also specify the nature of the proceedings against the alien; the
   legal authority under which the proceedings are conducted; the acts or conduct alleged to
   be in violation of law; the charges against the alien and the statutory provisions alleged to
   have been violated; and the alien’s right to counsel. 8 U.S.C. § 1229(a)(1)(A)–(E). Lastly,
   the notice must specify the alien’s obligation to immediately provide the government with
   a written record of an address and telephone number (if any) at which he may be contacted
   regarding the proceedings; the alien’s obligation to immediately apprise the government of
   any change in his address or telephone number; and the “consequences under section
   1229a(b)(5) of this title of failure to provide address and telephone information.” Id.
   § 1229(a)(1)(F)(i)–(iii).




                                                5
Case: 20-61029      Document: 00516229630           Page: 6    Date Filed: 03/08/2022




                                     No. 20-61029


   149 (5th Cir. 2018), for example, the petitioner “was personally served with
   a [Notice to Appear] listing a mailing address that he contends was
   misspelled.” We held that “he had notice of the error in his address upon
   receipt of the [Notice to Appear].” The same reasoning applies here.
   Although the record shows two addresses on immigration documents signed
   by the same immigration officer on the same day, Martinez-Galeas, like the
   petitioner in Mauricio-Benitez, was personally served with (and signed) a
   Notice to Appear bearing an erroneous address. Thus, he was on notice of
   the error. Because Martinez-Galeas “has failed to provide the address
   required” pursuant to 8 U.S.C. § 1229(a)(2)(B), the immigration court need
   not have provided “written notice . . . specifying the . . . new time or place of
   the proceedings.” 8 U.S.C. § 1229(a)(2)(A).
                        B. Regulatory Grounds to Reopen
          The Code of Federal Regulations provides that an immigration judge
   may “reopen or reconsider any case in which he or she has rendered a
   decision.” 8 C.F.R. § 1003.23(b)(1). The Code of Federal Regulations has a
   similar provision for the BIA’s ability to reopen a case before it. 8 C.F.R.
   § 1003.2(a). However, “we lack jurisdiction to review the BIA’s decision to
   decline sua sponte reopening.” Hernandez-Castillo, 875 F.3d at 206
   (discussing both immigration judges’ and the BIA’s regulatory authority).
                              IV. CONCLUSION
          For the foregoing reasons, Martinez-Galeas’s petition for review is
   DENIED.




                                          6